     Case
      Case4:20-cv-02078-MWB
           4:20-cv-02078-MWB Document
                              Document207-1
                                       203 Filed
                                            Filed11/21/20
                                                  11/23/20 Page
                                                            Page11ofof22




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DONALD J. TRUMP FOR                              No. 4:20-CV-02078
PRESIDENT, INC., et al.,
                                                 (Judge Brann)
            Plaintiffs,

      v.

KATHY BOOCKVAR, et al.,

           Defendants.

                                   ORDER

     AND NOW, this 21st day of November 2020, in accordance with the

accompanying Memorandum Opinion, IT IS HEREBY ORDERED that:

     1.    Defendants’ motions to dismiss the First Amended Complaint (Docs.

           127, 135, 140, 145, 161, and 165) are GRANTED WITH

           PREJUDICE. NO LEAVE TO AMEND IS GRANTED.

     2.    Defendants’ motions to dismiss the original complaint (Docs. 81, 85,

           90, 92, 96, and 98) are DENIED AS MOOT.

     3.    Plaintiffs’ motion for leave to file a second amended complaint (Doc.

           172) is DENIED AS MOOT.

     4.    Plaintiffs’ motions for preliminary injunction (Docs. 89 and 182) are

           DENIED AS MOOT.

     5.    Plaintiffs’ motions regarding discovery (Docs. 118 and 171) are

           DENIED AS MOOT.
Case
 Case4:20-cv-02078-MWB
      4:20-cv-02078-MWB Document
                         Document207-1
                                  203 Filed
                                       Filed11/21/20
                                             11/23/20 Page
                                                       Page22ofof22




6.    Further motions regarding amicus briefing and intervention (Docs.

      166, 180, and 200) are DENIED AS MOOT.

7.    The case is dismissed and the Clerk of Court is directed to close the

      case file.

                                       BY THE COURT:


                                       s/ Matthew W. Brann
                                       Matthew W. Brann
                                       United States District Judge




                                 -2-
